DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Examiner.

Claim(s) 12-20, in the first line, a wording “Withdrawn” has been changed to ==Cancelled==.
End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, and their dependents thereof, are allowed because the closest prior art, Xiao et al. (US Pub No. 2008/0059120) discloses using fault history to predict replacement parts, OMORI (US Pub No. 2010/0296834) discloses dispersed toner removing method and image forming apparatus, either alone or in combination, fail to disclose a printer quality scoring system comprising: a printer including: an image capture device affixable to a first printer component and capable of capturing an image of a printout, wherein the printout is in an environment relative to the image capture device; and a light source affixable to a second printer component and operable to emit light toward the printout; and a processor communicatively coupled to the printer, the processor capable of evaluating the properties of both a first-in-time printout and a second-in-time printout and providing a numeric quality score for both the first-in-time printout and the second-in-time printout.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUOC H DOAN/Primary Examiner, Art Unit 2646